Third District Court of Appeal
                               State of Florida

                          Opinion filed January 7, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2703
                          Lower Tribunal No. 13-5046
                             ________________


               United Automobile Insurance Company,
                                    Petitioner,

                                        vs.

               Darwin Anthony Davis and Alicia Davis,
                                   Respondent.


     A Writ of Certiorari to the Circuit Court for Miami-Dade County, Jerald
Bagley, Judge.

     Cole, Scott, & Kissane and Thomas E. Scott and Scott A. Cole and Daniel
M. Schwarz, for petitioner.

    Ver Ploeg & Lumpkin and Stephen A. Marino, Jr. and Rochelle N.
Wimbush, for respondent.


Before SUAREZ, SALTER, and SCALES, JJ.

     PER CURIAM.

     United Automobile Insurance Company petitions for a Writ of Certiorari to
quash the Circuit Court’s October 31, 2014, Order on Defendant’s Objections to

Plaintiff’s Second Request for Production. We grant the Petition.

      As indicated in Royal Caribbean Cruises, Ltd. v. Doe, 44 So. 3d 230, 234

(Fla. 3d DCA 2010), Respondents are not entitled to financial information until the

trial court determines whether they have properly stated a claim for punitive

damages. No such determination has been made in this case. Indeed, no claim for

punitive damages has even been filed.          In addition, Petitioner’s financial

information is not relevant to any disputed issues raised by any other claim made

by Respondents in their Complaint and is therefore not discoverable at this time.

      Petition granted.




                                         2